DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the application
This office Action is in response to Applicant's Application filled on 12/19/2019. Claims 1-15 are pending for this examination. 

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed on 01/31/2020. 

Oath/Declaration
The oath or declaration filed on 12/19/2019 is acceptable.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 02/09/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-8, drawn to a SONOS memory, classified in CPC symbol having subclass H01L, subgroup 29/792.
Group II. Claims 9-15, drawn to a fabrication method of manufacturing a SONOS memory, classified in CPC symbol having subclass H01L, subgroup (27/11563).

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another materially different product or (2) that the product as claimed can be made by another materially different process ( MPEP § 806.05(f)). In the instant case, the product as claimed in group I can be made by another materially different process. 
For example, in the instant case, the product as claimed in the claim 19 can be made by another and materially different process than the step in the method claim (1) such as, substrate can be preheated instead of heat the substrate in the process chamber, is not required for the process of manufacturing a semiconductor device.

For example, in the instant case, the product as claimed in the claim 20 can be made by another and materially different process than the step in the method claim (1) such as a non- transitory computer-readable recording medium storing a program is not required for the process of manufacturing a semiconductor device.

 Because these inventions are distinct for the reasons given above, there is a search and/or examination burden for the patentably distinct inventions and method as set forth above because at least the following reason(s) apply: 
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries).
The prior art applicable to one invention would not likely be applicable to another.
The inventions are likely to raise different non-prior art issues under 35 U.S.C 101 and/or 35 U.S.C 112, first paragraph.
The inventions have acquired a separate status in the art in view of their different classification.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed invention, or a single grouping of patentably indistinct invention, or the method for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there is no generic claim.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention or a grouping of patentably indistinct invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention or grouping of patentably indistinct invention, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of inventions requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or grouping of patentably indistinct invention.
Should applicant traverse on the ground that the invention, or groupings of patentably indistinct invention from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

          Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the free required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

In a telephone conference with Applicant’s representative W. Garland Phillips (Reg. No. 66,521) on 2/18/2021, Applicant’s election, without traverse, of group I, claims 1-8 is acknowledged and enter by Examiner. This office action considers claims 1-15 are thus pending for prosecution, of which, non-elected claims 9-15 are withdrawn, and elected claims 1-8 are examined on their merits. 

	Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al ( US 2007/0040197 A1; hereafter Yang).




    PNG
    media_image1.png
    393
    643
    media_image1.png
    Greyscale

Regarding claim 1, Yang discloses a SONOS memory, wherein a storage unit of the SONOS memory (Fig 1A, Para [0057-0068]) comprises:
a first gate structure ( gate structure 106, Para [ 0065]) formed by a gate dielectric layer ( gate dielectric 138, Para [ 0065]) formed on the surface of a semiconductor substrate (100) and a first polycrystalline silicon (140) gate through superposition; first sidewalls ( insulating spacers 136/128) formed on two side surfaces of the first gate structure  ( 

Regarding claim 2, Yang discloses the SONOS memory according to claim 1, Yang further discloses wherein the semiconductor substrate (100) is a silicon substrate (Para [0059]). 

Regarding claim 3, Yang discloses the SONOS memory according to claim 2, Yang further discloses wherein the gate dielectric layer is a gate oxide layer (Para [0065]).
 

Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al ( US 2007/0040197 A1; hereafter Yang) as applied claims 1-3 above and further in view of Kwon et al (US 2010/0163966 A1; hereafter Kwon).

Regarding claim 4, Yang discloses the SONOS memory according to claim 2, Yang further discloses wherein a well is formed in the semiconductor substrate in the formation area of the storage unit (Para [0058-0060]). 
But, Yang does not disclose explicitly P well in the semiconductor substrate.
In a similar field of endeavor, Kwon discloses P well in the semiconductor substrate (Fig 2-4, region 13, Para [0026]).

Since Yang and Kwon are both from the similar field of endeavor, and disclose memory device which includes p well region in the substrate, the purpose disclosed by Kwon would have been recognized in the pertinent art of Yang. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Yang in light of Kwon teaching “P well in the semiconductor substrate (Fig 2-4, region 13, Para [0026])” for further advantage such as to improve leakage current and device performance.

Regarding claim 5, Yang and Kwon discloses the SONOS memory according to claim 4, But, Yang does not disclose explicitly wherein a tunneling injection region is formed in the surface area of the P-well covered by the second gate structure and the third gate structure.  
In a similar field of endeavor, Kwon discloses wherein a tunneling injection region ( Fig 2,  halo implant 27b region construed as tunneling injection region, Para [ 0038]) is formed in the surface area of the P-well ( p well 13) covered by the second gate structure (element 29a, Para [ 0051])  and the third gate structure ( gate  30a, Para [ 0041]).

Since Yang and Kwon are both from the similar field of endeavor, and disclose memory device which includes p well region in the substrate, the purpose disclosed by Kwon would have been recognized in the pertinent art of Yang. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Yang in light of Kwon teaching “wherein a tunneling injection region ( Fig 2,  halo implant 27b region construed as tunneling injection region, Para [ 0038]) is formed in the surface area of the P-well ( p well 13) covered by the second gate structure (  element 29a, Para [ 0051])  and the third gate structure ( gate  30a, Para [ 0041])” for further advantage such as improve SONOS device performance.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al ( US 2007/0040197 A1; hereafter Yang) in view of Kwon et al (US 2010/0163966 A1; hereafter Kwon) as applied claims above and further in view of Lee et al ( US 2008/0081414 A1; hereafter Lee).

Regarding claim 6, Yang and Kwon discloses the SONOS memory according to claim 4, But, Yang and Kwon does not disclose explicitly wherein the P-well is formed in a deep N-well and the deep N-well is formed in the semiconductor substrate. 
 In a similar field of endeavor, Lee discloses wherein the P-well (Fig 5, Para [ 0039], p well 104) is formed in a deep N-well (Fig 5, Para [ 0039],  deep n well 102) and the deep N-well  ( deep n well 102) is formed in the semiconductor substrate (Fig 5, Para [ 0039]).

in the art before the effective filing date of the invention to combine Yang and Kwon in light of Lee teaching “wherein the P-well (Fig 5, Para [ 0039], p well 104) is formed in a deep N-well (Fig 5, Para [ 0039],  deep n well 102) and the deep N-well  ( deep n well 102) is formed in the semiconductor substrate (Fig 5, Para [ 0039])” for further advantage such as control threshold voltages and improve device performance.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al ( US 2007/0040197 A1; hereafter Yang) in view of Kwon et al (US 2010/0163966 A1; hereafter Kwon) as applied claims above and further in view of Lee et al ( US 2012/0087190 A1; hereafter Lee).

Regarding claim 7, Yang and Kwon discloses the SONOS memory according to claim 4, Yang further discloses wherein a first source-drain region (doped region 110) is formed in the well (102) outside the side surface of the second gate structure (104) through self-alignment; and a second source-drain region (doped region 112) is formed in the well (102) outside the side surface of the third gate structure (108) through self-alignment.  
But, Yang does not disclose explicitly P well region.
In a similar field of endeavor, Kwon discloses P well region (Fig 2-4, region 13, Para [0026]).

Since Yang and Kwon are both from the similar field of endeavor, and disclose memory device which includes p well region in the substrate, the purpose disclosed by Kwon would have been recognized in the pertinent art of Yang. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Yang in light of Kwon teaching “P well region (Fig 2-4, region 13, Para [0026])” for further advantage such as to improve leakage current and device performance.

But, Yang and Kwon does not disclose explicitly doped consist of N+ doped.
In a similar field of endeavor, Lee discloses doped consist of N+ doped (Fig 1c, D/S N+).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Yang and Kwon in light of Lee teaching “doped consist of N+ doped (Fig 1c, D/S N+)” for further advantage such as to improve carrier mobility and device performance.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al ( US 2007/0040197 A1; hereafter Yang) in view of Kwon et al (US 2010/0163966 A1; hereafter Kwon) as applied claims above and further in view of Kern et al ( US 2014/0198583 A1; hereafter Kern).

Regarding claim 8, Yang and Kwon discloses the SONOS memory according to claim 1, But, Yang and Kwon does not disclose explicitly wherein the SONOS memory is a device applied to automotive electronic products.
 In a similar field of endeavor, Kern discloses wherein the SONOS memory is a device applied to automotive electronic products (Para [0004]).

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Yang and Kwon in light of Kern teaching “wherein the SONOS memory is a device applied to automotive electronic products (Para [0004])” for further advantage such as increasing demand in the storage capacity with low cost manufacturing process.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOIN M RAHMAN/Primary Examiner, Art Unit 2898